DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, & 5-20 are rejected under 35 U.S.C. under 35 U.S.C. 102(a)1 and 102(a)2 as being anticipated by Sathyanarayana, Pub. No.: US 20180075309 A1.

Regarding claims 1, 17 & 20, Sathyanarayana et al., discloses an obstacle analyzer & a vehicle control system, comprising: 
one or more sensors configured to receive obstacle identification information representing one or more identification features of an obstacle (c17: in a vicinity of a vehicle) and  obstacle condition information associated with one or more conditions of the obstacle and obstacle condition information one or more processors configured to identify the obstacle based on the received obstacle identification information   and generate an (cl20: current) identification value corresponding to the identified obstacle (obstacle identification and obstacle condition have been disclosed at least in para. [0031]-[0038], which is providing details of “object parameters”, object identification, object position, “generate a risk map”  etc. along with other claim elements such as sensors , processor (para.[0027]  “computing system” and para.[0041] “control algorithm”) ,
(& [0036] The object is preferably a physical obstacle external the vehicle, but can be otherwise defined. The object can be static or mobile. Examples of the object include: other vehicles (e.g., automatic vehicles or manually driven), bicycles, pedestrians, signage, curbs, potholes, or any other suitable obstacle that a vehicle can physically interact with. The object can be identified: optically (e.g., from images, video, LIDAR, etc.), acoustically (e.g., from recorded sound, ultrasound, etc.), by matching the object's known location (received from the object) with the object's estimated location (determined based on the vehicle's location), from an object identifier (e.g., license plate, wireless identifier such as RFID, beacon identifier, etc.), or otherwise identified.)
determine a rating value representing a risk potential of the identified obstacle based on the received obstacle condition information ((para. [0023]-[0025] discloses “risk value” by citing “risk map” as part of the identified obstacle, by stating “risk metrics determination for the near collision event”(. In addition, in para.[0025] RAM (risk assessment module) can be used in a variation of methods including parametric/ non-parametric  models to disclose “rating value determination”. Also para. [0030]-[0040] discloses remaining claim elements explicitly and/or implicitly. Especially para.[0034]-0035] discloses predefined rating values by citing determined factors and object parameters to generate risk map.).
 
wherein the determination of the rating value ([0062] “the same model of the risk assessment module (RAM) can be used in multiple ways (e.g., to both compute risk metric values and used to determine a cause of the near-collision event)”, “Second, some variants of the method can use a parametric model or equations for risk metric determination”) comprises the one or more processors ([0028 “a processing system”) configured to select the rating value from a predefined set of rating values based on the obstacle condition information (0067] “The RAM is preferably selected from a predetermined library based on one or more factor values (e.g., wherein the risk metric is determined for each sub-region within the monitored region using the selected RAM), but can alternatively be dynamically generated (e.g., model type(s) selected; weights calculated, selected, or otherwise determined; etc.), or otherwise determined S150.”), wherein the predefined set of rating values comprises at least two distinct risk potential tiers ([0031] “Determining a risk map for a vehicle S100 functions to determine a collision risk for each of a plurality of sub-regions (e.g., locations, positions) within a physical region proximal the vehicle (e.g., monitored region). The risk map (e.g., Safety Assessment Map™ or SAM) is preferably  and  
store the rating value assigned to the (c17: reference) identification value of the (c17:previously) identified obstacle in one or more memories ([0028] “storage system (e.g. RAM, Flash)” & [0035] “the object parameters can be predetermined and be stored by a remote database, by a driver user device, by the vehicle, or otherwise stored, and can be retrieved on-demand”).
Ref. parag. Quotes : (para. [0023]-[0025] discloses “risk value” by citing “risk map” as part of the identified obstacle, by stating “risk metrics determination for the near collision event”(. In addition, in para.[0025] RAM (risk assessment module) can be used in a variation of methods including parametric/ non-parametric  models to disclose “rating value determination”. Also para. [0030]-[0040] discloses remaining claim elements explicitly and/or implicitly. Especially para.[0034]-0035] discloses predefined rating values by citing determined factors and object parameters to generate risk map. & in addition [0067] “In a second variation, different RAMs are used to calculate risk metrics (e.g., risk maps) in different registers and/or overlaid when different registers concurrently occur. The RAM to be used is preferably determined based on the factor value(s), but can be determined based on the monitored region parameter(s) or otherwise determined. The factor values used to determine which RAM to use can be the same or different factors as those fed into the RAM to determine the risk metric (e.g., risk maps). The RAM is preferably selected from a predetermined library based on one or more factor values (e.g., wherein the risk metric is determined for each sub-region within the monitored region using the selected RAM), but 
compare the identification value with one or more of the plurality of reference identification values and, in the case that the identification value matches a reference identification value of the plurality of reference identification values, (executing at least one of a triggering or a modification of) at least one of trigger or modify a driving operation based on the rating value assigned to the reference identification value ( [0038] A first variation of determining object parameters can include detecting the object within one or more images recorded by an external-facing camera (e.g., still images, video, etc.). The object can be detected using: sensor fusion (e.g., wherein a proximity sensor indicates the object presence and position, and segments of the image corresponding to the object position are used to confirm or determine the object parameters, etc.); object recognition  [0077] In a second variation, the near-collision event is detected in response to host vehicle movement toward (e.g., the anticipated trajectory or current direction of travel intersects or is pointed toward) or into the high-risk area (e.g., before, during, or after high-risk area identification). In this variation, the risk map can remain static relative to the geographic location for which the risk map was generated, move with the host vehicle, or have any other suitable set of dynamics.).

Regarding claims 2 & 3, Sathyanarayana et al., discloses the obstacle analyzer of claim 1,
wherein the obstacle is a vehicle and wherein the identification feature is a unique vehicle identifier 
wherein the obstacle is a motor vehicle and wherein the obstacle identification information is a license plate number of a license plate of the motor vehicle. ([0036] The object is preferably a physical obstacle external the vehicle, but can be otherwise defined. The object can be static or mobile. Examples of the object include: other vehicles (e.g., automatic vehicles or manually driven), bicycles, pedestrians, signage, license plate, wireless identifier such as RFID, beacon identifier, etc.), or otherwise identified.).  

Regarding claim 5, Sathyanarayana et al. discloses the obstacle analyzer of claim 1,
wherein the obstacle is a vehicle ([0036] “The object can be static or mobile. Examples of the object include: other vehicles (e.g., automatic vehicles or manually driven), bicycles, pedestrians, signage, curbs, potholes, or any other suitable obstacle that a vehicle can physically interact with. The object can be identified: optically (e.g., from images, video, LIDAR, etc.), acoustically (e.g., from recorded sound, ultrasound, etc.), by matching the object's known location (received from the object) with the object's estimated location (determined based on the vehicle's location), from an object identifier (e.g., license plate, wireless identifier such as RFID, beacon identifier, etc.), or otherwise identified.) and
wherein the determination of the rating value comprises checking the received obstacle condition information for pre-defined characteristic features of the vehicle itself ([0031] “Determining a risk map for a vehicle S100 functions to determine a collision risk for each of a plurality of sub-regions (e.g., locations, positions) within a physical region proximal the vehicle (e.g., monitored region). The risk map (e.g., Safety Assessment Map™ or SAM) is preferably dynamically generated or updated in real-time, near-real time, at a predetermined frequency, or at any other suitable time, but can be predetermined (e.g., static) and retrieved based on a driving parameter value (e.g. driver identifier, vehicle identifier, geographic location, refresh frequency, etc.), or otherwise determined.” & [0039] “For example, a HOG image, generated from an image region with a high probability of including a projection of a vehicle, can be matched to predetermined HOG patterns for a set of poses for a vehicle (e.g., generic vehicle, specific vehicle make and model, etc.), wherein the pose associated with the matched predetermined pattern can be assigned to the determining the object's anticipated behavior includes retrieving an anticipated behavior for the object based on object parameters, such as object class or object pose. For example, a leading vehicle can be expected to move forward at the speed limit or a historic speed for the vehicle (e.g., retrieved using the vehicle's license plate number).”), 
wherein the rating value is generated based on respective vehicle risk values corresponding to the pre-defined characteristic features associated with the vehicle ([0049] The risk metric is preferably indicative of a collision risk for each sub-region within the monitored region, but can additionally or alternatively be indicative of the probability of a collision within the respective sub-region, the vehicle's safety within the respective sub-region, or be indicative of any other suitable parameter.” & “Risk scores for other sub-regions within the monitored region can be calculated in response to the first risk score exceeding a threshold value.” The risk metric can be aligned with the region orientation or otherwise oriented.” & [0064] “The RAM (e.g., models, weights, factors, etc. therein) can be manually generated, automatically generated” …or otherwise determined.” & [0065] The system can include a universal RAM or multiple RAMs, wherein different RAMs can be associated with different monitored regions (e.g., type, class), monitored region parameters (e.g., shape, size, orientation, bias), operator profiles, vehicle profiles, computing systems, geographic locations or regions (e.g., geo-fences), object parameters, driving contexts, specific values for other factors, specific factor value combinations (e.g., scenario class, register, etc.), or any other suitable set of data. When the system includes multiple RAMs, the method can include determining the RAM.).

Regarding claims 6 & 8-11, Sathyanarayana et al. discloses the obstacle analyzer of claim 1, 
(claim 6) wherein the obstacle is a completely autonomously driven vehicle  and wherein the determination of the rating value comprises checking the received obstacle condition information for pre-defined characteristic features of the vehicle ([0088] “autonomous vehicle”),
(claim 8) wherein the pre-defined characteristic features of the vehicle comprise one or more operational status features representing an operational state of the vehicle ([0044] “historic vehicle operation data” & [0047] “vehicles' operation parameters”),
(claim 9) wherein the pre-defined characteristic features of the vehicle comprise one or more characteristic make and/or model features representing a make and/or model of the vehicle ([0046] Vehicle parameters..., make or model, wear, age, control input position),
(claim 10) wherein the pre-defined characteristic features of the vehicle comprise one or more driving patterns representing a driving behavior associated with the vehicle in traffic ([0044] “The operator behavior”),
(claim 11) wherein the pre-defined characteristic features of the vehicle comprise content of one or more stickers on the vehicle ([0039] “based on the detected object class or type, object markings such as vehicle badging, or other features”);
See para. [0039], [0044], [0046]-[0047], [0088] & [0097]-[0106] for details.

Regarding claim 7, Sathyanarayana et al. discloses the obstacle analyzer of claim 1, 
wherein the obstacle is a vehicle driven by a driver, wherein the determination of the rating value comprises checking the received obstacle condition information for pre-defined characteristic features of the driver of the vehicle ([0033] The risk map can be dynamically generated based on parameters of: objects (e.g., external obstacles or objects, proximal objects, etc.), the operator (e.g., driver, teleoperator), vehicle itself, geographic location, the operating context, or any other suitable factor, wherein determining the risk map can include determining the factor values. These factors can additionally or alternatively be used to determine the monitored region parameters (e.g., size, geometry, model types to be used, etc.), the cause of the near-collision event (e.g., elect a cause from a set of candidate causes), or otherwise used. & [0035] Object parameters for the object that can be used to generate the risk map include: the object's presence, pose, kinematics, anticipated behavior (e.g., trajectory, kinematics, etc.), current behavior (e.g., classification, [0044] “The operator behavior can be characterized as a behavior class or type, a behavior score (e.g., calculated based on the operator distraction level, expressions, etc.), or otherwise characterized. The operator behavior is preferably determined from the operator-monitoring sensor signals (e.g., internal-facing camera video), but can be backed out of the determined vehicle ego-motion or otherwise determined. The operator behavior can be identified and/or characterized using rules (e.g., within a time window from the near-collision event), heuristics, decision trees, support vectors, probabilitistics (e.g., Naive Bayes), neural networks, genetic programs, pattern matching (e.g., patterns of one or more sensor data sets), or any suitable method. The operator profile can be the driver profile associated with a vehicle identifier for the respective vehicle”.)
wherein the rating value is generated based on respective driver risk values corresponding to the pre-defined characteristic features associated with the driver ([0043] Operator parameters (user parameters) that can be used to generate the risk map include: operator profiles (e.g., history, driver score, etc.); operator behavior (e.g., user behavior), such as distraction level, expressions (e.g., surprise, anger, etc.), responses or actions (e.g., evasive maneuvers, swerving, hard braking, screaming, etc.), cognitive ability (e.g., consciousness), driving proficiency, willful behavior (e.g., determined from vehicle control input positions), attentiveness, gaze frequency or duration in a predetermined direction (e.g., forward direction), performance of secondary tasks (e.g., tasks unrelated to driving, such as talking on a cell phone or talking to a passenger, eating, etc.), or other behavior parameters; or any other suitable operator parameter. The operator can be the operator of the host vehicle, the operator of the object(s) or vehicle(s), or be any other suitable operator.).

Regarding claim 12, Sathyanarayana et al. discloses the obstacle analyzer of claim 7, wherein the pre-defined characteristic features of the driver comprise one or more characteristic distraction features representing one or more situations where the driver of the vehicle is distracted from observing traffic ([0043] Operator parameters (user parameters) that can be used to generate the risk map include: operator profiles (e.g., history, driver score, etc.); operator behavior (e.g., user behavior), such as distraction level, expressions (e.g., surprise, anger, etc.), responses or actions (e.g., evasive maneuvers, swerving, hard braking, screaming, etc.), cognitive ability (e.g., consciousness), driving proficiency, willful behavior (e.g., determined from vehicle control input positions), attentiveness, gaze frequency or duration in a predetermined direction (e.g., forward direction), performance of secondary tasks (e.g., tasks unrelated to driving, such as talking on a cell phone or talking to a passenger, eating, etc.), or other behavior parameters; or any other suitable operator parameter. The operator can be the operator of the host vehicle, the operator of the object(s) or vehicle(s), or be any other suitable operator. & [0044] The operator behavior can be characterized as a behavior class or type, a behavior score (e.g., calculated based on the operator distraction level, expressions, etc.), or otherwise characterized. ... The operator profile can include the operator's risk score (e.g., calculated based on past risk maps, near-collision history, tailgating history, distraction history, collision history, etc.), routes, operator identifier, operator driving schedule, RAM, or any other suitable information. & [0069] In one example, the risk score for a sub-region can be determined based on the presence and type of object, the object's kinematics relative to the vehicle (e.g., FIG. 6), the operator profile of the object (e.g., FIG. 8), the anticipated action of the object (e.g., FIG. 9), and the host vehicle operator's behavior score (e.g., attention or distraction level, etc.). However, the risk score can be otherwise calculated from any other suitable equation. & [0080] “The threshold distance can be predetermined; dynamically determined based on (e.g., vary as a function of): the user attentiveness, cognitive ability, reaction time, distraction level, vehicle speed, object trajectory, kinematics, or distribution, or otherwise determined.”  & [0093] The method can optionally include determining the operator behavior associated with the near-collision event S240. 

Regarding claim 13, Sathyanarayana et al. discloses the obstacle analyzer of claim 1, wherein the determination of the rating value further comprises determining a current weather condition and considering the current weather condition during the generation of the rating value ([0034] “The factors are preferably determined based on sensor signals sampled by the computing system sensors, object sensors, vehicle sensors, or other sensors (wherein the method can include sampling the sensor data Silo and determining the factor values from the sensor signals S120), but can additionally or alternatively be determined based on contextual information (e.g., weather) or any other suitable underlying data, wherein the method can include determining the underlying data. The underlying data (or derivative information, such as summaries, averages, standard deviations, etc.) can be stored (e.g., cached) permanently, temporarily, for a predetermined period of time, or for any other suitable duration by an on-board system (e.g., vehicle, auxiliary system), remote system, or any other suitable system.”).

Regarding claim 14, Sathyanarayana et al. discloses the obstacle analyzer of claim 1, wherein the rating value assigned to the corresponding identified obstacle is reduced or reset after a predefined time ([0091] “In a first embodiment, the method includes detecting the near-collision event with the risk map, retrieving data recorded within a predetermined time window of the near-collision event (e.g., including all, some, or none of the data used to generate the risk map), and analyzing the data for the cause.” & [0092] 

Regarding claim 15, Sathyanarayana et al. discloses the obstacle analyzer of claim 1, wherein the one or more sensors comprise one or more cameras (para.[0028] “the sensors can include: cameras (e.g., wide angle, narrow angle, or having any other suitable field of view; visible range, invisible range, IR, multispectral, hyperspectral, or sensitive along any cameras; etc.)”) and wherein at least one of the identification of the obstacle or the determination of the rating value is based on an image analysis of one or more images obtained by the one or more cameras (para.[0030] “recorded image, ...interior or exterior images or video ...sample images or video at different times...Similarly, para.[0038] provides “detecting the object can include generating a HOG image from the frame (e.g., using a global analysis module, object-specific analysis module), matching the extracted HOG pattern with a predetermined HOG pattern for a set of objects, projecting and/or posing the objects (e.g., using object landmark estimation, affine transformation, and/or other feature identification methods or transformations), encoding the image using an embedding or set of measurements (e.g., using a CNN trained on images of the object(s)), and identifying an object based on the embedding values (e.g., using a classifier, such as a SVM classifier). In a second example, determining the object type includes: extracting an object shape from the sensor measurements and classifying the object shape to determine the object type. However, the object can be otherwise detected and/or identified.”, disclosing required claim elements.

Regarding claim 16, Sathyanarayana et al. discloses the obstacle analyzer of claim 1, wherein the one or more sensors comprise one or more receivers and wherein at least one of the identification of the obstacle or the determination of the rating value is based on data received by the one or more receivers (para. [0031] “sensor signals can be transmitted to the remote system for analysis.”, para.[0034] “ if a near-collision event is detected within the time period (e.g., stored by the recording system or processing system, transmitted to the remote system, etc.). However, the underlying data can be otherwise retained.” & para.[0037] “ the object's sensor signals (e.g., wherein the signals or derivative information are transmitted to the processing system for processing), auxiliary sensors (e.g., sensors in the ambient environment configured to monitor object parameters, such as security cameras, in-road weight sensors, etc.), object navigation information (e.g., driving instructions received from a user device associated 

Regarding claim 18, Sathyanarayana et al. discloses the vehicle control system of claim 17,
wherein the driving operation comprises keeping a predefined safety distance, and
wherein the modification of the driving operation comprises increasing the predefined safety distance in the case that the rating value is at a predefined threshold ([0054] “The monitored region can encompass the vehicle (e.g., surround the vehicle, be centered about the vehicle, be offset from the vehicle, etc.), extend from the vehicle, abut or be adjoined with the vehicle, trace a vehicle profile, be next to the vehicle (e.g., touching the vehicle, be separated from the vehicle by a non-zero distance), or otherwise related to the vehicle. In one example, the region can be separated from the vehicle by a distance substantially equal to proximity sensor(s)' sensitivity distance(s), wherein the computing system can be used to monitor collision risk for distal obstacles and the proximity sensors used to monitor collision risk for proximal obstacles.” & “[0080] In a fifth variation, the near-collision event is detected in response to the risk score within a threshold distance of the vehicle exceeding a threshold risk value, wherein the monitored region preferably encompasses the threshold distance but can alternatively be otherwise related to the threshold distance. The threshold distance is preferably measured along the vehicle traversal vector, but can alternatively be within a predetermined angular range of the vehicle traversal vector, within a threshold width of the vehicle traversal vector (e.g., the vehicle body's width), be a radius about the vehicle body or center, or otherwise defined. The threshold distance can be predetermined; dynamically determined based on (e.g., vary as a function of): the user attentiveness, cognitive ability, reaction time, distraction level, vehicle speed, object trajectory, kinematics, or distribution, or otherwise determined. For example, the near-collision event can be detected in response to the risk score within 5 ft in front of the vehicle exceeding a threshold risk score.).

Regarding claim 19, Sathyanarayana et al. discloses the vehicle control system of claim 17, wherein the driving operation comprises an overtaking maneuver to overtake the vehicle ([0043] “Operator parameters (user parameters) that can be used to generate the risk map include: operator profiles (e.g., history, driver score, etc.); operator behavior (e.g., user behavior), such as distraction level, expressions (e.g., surprise, anger, etc.), responses or actions (e.g., evasive maneuvers, swerving, hard braking, screaming, etc.),” cognitive ability (e.g., consciousness), driving proficiency, willful behavior (e.g., determined from vehicle control input positions), attentiveness, gaze frequency or duration in a predetermined direction (e.g., forward direction), performance of secondary tasks (e.g., tasks unrelated to driving, such as talking on a cell phone or talking to a passenger, eating, etc.), or other behavior parameters; or any other suitable operator parameter. The operator can be the operator of the host vehicle, the operator of the object(s) or vehicle(s), or be any other suitable operator. & [0074] Automatically detecting a near-collision event S200 functions to identify high-risk events. A near-collision event (near-collision event) can be a circumstance requiring an evasive maneuver by the vehicle operator;” & [0092] “sensor signals associated with evasive maneuvers (e.g., sampled before, after or during the first time) are also identified.” & [0093] “Examples of operator behaviors include: evasive maneuvers (e.g., steering, braking, acceleration, a combination of control inputs that approach the limits of vehicle capabilities, etc.), pre-incident maneuvers, attentiveness, or any other suitable behavior.” & [0101] “In this example, the information set can be filtered for near-collision events with successful evasive maneuvers (e.g., near-collision events that were not followed by a collision event within a predetermined timeframe), desired behaviors (e.g., safe maneuvers, etc.), good drivers (e.g., operators with high driver scores), a predetermined set of causes, or other parameters (e.g., associated with desired evasive maneuvers), wherein the identified near-collision event information (e.g., data for the precipitating causes and user responses) can be used to train the AV control module.”).



Response to Arguments

Applicant’s arguments, see Applicant Arguments/Remarks pages 7-19, filed on 12/23/2021, with respect to claims 5-20, under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sathyanarayana, Pub. No.: US 20180075309 A1, as applied previously to the claims 1-16.

This Office Action is to reflect the interview of Jul. 26, 2021 agreement with Applicant`s Representative and also to reflect the latest claim amendments. 

In response to applicant argument regarding Dowdall, US20140288817A1;
During the prior interview of July 26, 2021, it has been agreed that  the independent claim element “obstacle  condition information” may not be disclosed by Dowdall, otherwise it is still qualifying prior art, if need to be referenced either alone or in combination other arts.. See the Interview Summary of July 29, 2021.
However, to make it clear, Dowdall has not been referenced on this current office action.

As briefly talked on the phone, dated December 8, 2021, office action statements for claims 5-20 intended to be merged to those for claims 1-16, however, by Examiner mistake (mistake of fact), it has been posted with unfinished draft copy of disclosing statements. 
With this version of Office Action, the previous issue fixed, and new claim amendments addressed, yet the total pages almost cut one third due to eliminated some previous lengthy statements. 

Due to above explained reasons, the standard form paragraph "Applicant's arguments... have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument." have been used, since the intention was “no Dowdall reference to be used”.  

Other than the issue addressed above, the references of prior art for rejection are explicit  and clear to understand for a person skilled on the art. 

In response to applicant argument regarding, “prima facie obviousness”, all previous references are qualified prior art, combinable and able to cure each other deficiencies. See at least the “Abstract” of each prior art. However, they have not been utilized on this office action.

Regarding amended claim one, in which added the features previously recited in claim 4 ; it is disclosed by Sathyanarayana, Pub. No.: US 20180075309 A1 (the typo is corrected to read the correct matching pub. No.)  with the given additional ref. paragraphs, such as  [0034]-0035], [0067], [0097], [0099] & [0104] as shown on the office action. Especially, para. [0067] recited in full length to show the various selections of values parameters. Thus, Sathyanarayana discloses each and every element of claim 1 and its dependents, including claims 1-5 and claims 15-16. 

In response to applicant argument regarding claims 5-20;  further review revealed that Sathyanarayana et al. actually discloses each and every element of the subject claims, either expressly or inherently, all claim elements, without a secondary prior art reference requirement, as shown on current office action. 

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BAKER; Jeffrey et al., US 20190050652 A1, OBSTACLE ANALYZER, VEHICLE CONTROL, 
Vallespi-Gonzalez; Carlos, US 9672446 B1, Object detection for an autonomous vehicle,
Stein; Gideon et al., US 20150210312 A1, SYSTEMS AND METHODS FOR DETECTING, LOW-HEIGHT OBJECTS IN A ROADWAY
Dowdall; Jonathan Baldwin et al., US 20140288817 A1, Obstacle Evaluation Technique
Grimm; Donald K. et al., US 20080275618 A1, Slow or stopped vehicle ahead advisor with digital map integration
appear to anticipate the current invention. See Notice of References cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665